Bryan, J.,
delivered the opinion of the Court.
It was averred in the narr. that the defendant employed the plaintiff as its general manager for the term of two years, and that the plaintiff entered upon the discharge of his duties under the contract, and continued *438faithfully to perform them until the defendant wrongfully dismissed him from its service. It is true that the paper-writing offered in evidence contained no stipulation which hound the plaintiff to accept the appointment therein, or to perform its duties; hut nevertheless if he did accept it and perform the duties, it would he strange if he were not entitled to the promised compensation. If one should say to-a laborer, “if you will work in my fields for a month, I will pay you twenty dollars,” and the laborer should accordingly work that length of time, it would he impossible to say that he had not earned the money. And it could make no possible difference whether the offer of employment were in writing, or by word of mouth. It would not he a contract until accepted and agreed to by the laborer; hut doing the work in pursuance of the proposal is as unequivocal an assent to it, as could he imagined. In Norton vs. Cowell, 65 Md., 359, the contract was proved by a letter written by the defendant, and assented to by the plaintiff. It was necessary for the plaintiff to prove, not only the execution of the paper-writing, hut also-that it was authorized by the defendant, and that its terms were accepted and performed by the plaintiff. But all this evidence could not he offered uno flatu. It was necessary to proceed by progressive steps, and the initial step naturally was the proof of the execution. We think, therefore, that there was no error in the first exception.
The evidence in the cause tended to show that the paper was signed by Oeas as general agent, and Roder as State agent, and that the plaintiff entered the service of the defendant, and discharged the duties of general manager of its business, and that he was dismissed from its service in March, 1888. There is some uncertainty from the proof whether the dismissal is to he considered as having taken place on the tenth or the thirty-first day *439of the month; although his salary was paid up to the latter date. The evidence was conflicting on the question whether the plaintiff was dismissed rightfully or wrongfully. It was shown hy the proof that Ceas and Roder exceeded their powers when they employed the plaintiff as general manager, and that no stich officer was known to the constitution and hy-laws of the defendant; although hotli Ceas and Roder testified that they thought that they had the power to make the contract with the plaintiff at the time it was executed, and that neither of them showed him the hy-laws of the defendant, or told him that their authority to a](point agents was limited hy said hy-laws. There was evidence that the president and Ceas agreed together that an assistant to Roder, the State agent, should he appointed, and that subsequently the above-mentioned written paper was executed. It was also in evidence that in September, 1887, the plaintiff showed this paper to the president of the defendant at the home office in Washington. The officers in charge of the defendant’s business in Baltimore employ a person to render services to the defendant; the services are such as were required in the regular course of its business, and were rendered for a period extending from February, 1887, to March, 1888; the officers making this contract for services were designated as defendant’s general agent and State agent, and would naturally he understood hy the public as having the power to employ persons to assist in the ju'osecution of its work. Moreover, it was competent for the jury to find from the evidence that the president had actual knowledge of this very contract. It was impossible for the plaintiff to know in what way the powers of the officers in charge of the business of the defendant were limited hy hy-laws or private instructions. They were held out to the public as having a general authority, which would comprehend the contract in question, and *440wliat they have done within the scope of this authority is, and ought to he, binding on the defendant. The instructions given appear to have left the questions in the case fairly to the jury. We see no repugnancy between the fourth and fifth prayers of the plaintiff. It was competent for the jury to find that the plaintiff was dismissed either on the tenth or thirty-first of March; and these prayers presented these alternate hypotheses. No question is raised on the measure of damages; as the ninth prayer of the plaintiff, and the ninth prayer of the defendant ask for the same instruction substantially on this point, and they were both granted.
(Decided 17th December, 1889.)

Judgment affirmed.